Exhibit 10.1

 

GEMPHIRE THERAPEUTICS INC.

 

INDUCEMENT PLAN

 

APPROVED BY THE BOARD OF DIRECTORS ON: September 30, 2016

 

1.                          GENERAL.

 

(a)         Eligible Stock Award Recipients. Stock Awards under the Plan may
only be granted to Employees who satisfy the standards for inducement grants
under Rule 5635(c)(4) of the NASDAQ Listing Rules. A person who previously
served as an Employee or Director shall not be eligible to receive Stock Awards
under the Plan, other than following a bona fide period of non-employment.

 

(b)         Available Stock Awards. The Plan provides for the grant of the
following Stock Awards: (i) Nonstatutory Stock Options, (ii) Restricted Stock
Awards, (iii) Restricted Stock Unit Awards, (iv) Stock Appreciation Rights, and
(v) Other Stock Awards.

 

(c)          General Purpose. The Company, by means of the Plan, seeks to secure
and retain the services of the group of persons eligible to receive Stock Awards
as set forth in Section 1(a), to provide an inducement material for such persons
to enter into employment with the Company or an Affiliate within the meaning of
Rule 5635(c)(4) of the NASDAQ Listing Rules, to provide incentives for such
persons to exert maximum efforts for the success of the Company and any
Affiliate and to provide a means by which such eligible recipients may be given
an opportunity to benefit from increases in value of the Common Stock through
the granting of Stock Awards.

 

2.                          ADMINISTRATION.

 

(a)         Administration by Board. The Board shall administer the Plan unless
and until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c). However, notwithstanding the foregoing
or anything in the Plan to the contrary, the grant of Stock Awards shall be
approved by the Company’s independent compensation committee or a majority of
the Company’s independent directors (as defined in Rule 5605(a)(2) of the NASDAQ
Listing Rules) in order to comply with the exemption from the stockholder
approval requirement for “inducement grants” provided under Rule 5635(c)(4) of
the NASDAQ Listing Rules.

 

(b)         Powers of Board. The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

 

(i)          To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Stock Awards; (B) when and how each Stock Award
shall be granted; (C) what type or combination of types of Stock Awards shall be
granted; (D) the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; and (E) the number of
shares of Common Stock with respect to which a Stock Award shall be granted to
each such person.

 

(ii)      To construe and interpret the Plan and Stock Awards, and to establish,
amend and revoke rules and regulations for the Plan’s administration. The Board,
in the exercise of this power, may correct any defect, omission or inconsistency
in the Plan or in any Stock Award Agreement in a manner and to the extent it
shall deem necessary or expedient to make the Plan or Stock Award fully
effective.

 

(iii)  To settle all controversies regarding the Plan and Stock Awards.

 

(iv)   To accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.

 

(v)       To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vi)   To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to certain nonqualified deferred
compensation under Section 409A of the Code and to bring the Plan and/or Stock
Awards into compliance therewith, subject to the limitations, if any, of
applicable law. However, except as provided in Section 9(a) relating to
Capitalization Adjustments, stockholder approval shall be required for any
amendment of the Plan to the extent required by applicable law or listing
requirements. Except as provided

 

--------------------------------------------------------------------------------


 

above, rights under any Stock Award granted before amendment of the Plan shall
not be impaired by any amendment of the Plan unless (1) the Company requests the
consent of the affected Participant, and (2) such Participant consents in
writing.

 

(vii)           To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Rule 16b-3 or to comply with other applicable laws or listing
requirements.

 

(viii)       To approve forms of Stock Award Agreements for use under the Plan
and to amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable to the Participant than
previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion; provided, however,
that the Participant’s rights under any Stock Award shall not be impaired by any
such amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without the
affected Participant’s consent, the Board may amend the terms of any one or more
Stock Awards if necessary to bring the Stock Award into compliance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Effective
Date.

 

(ix)   Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Stock Awards.

 

(x)       To adopt such procedures and sub-plans as are necessary or appropriate
to permit participation in the Plan by eligible Employees who are foreign
nationals or employed outside the United States.

 

(c)          Delegation to Committee.

 

(i)            General. The Board may delegate some or all of the administration
of the Plan to a Committee or Committees. If administration of the Plan is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated to the Committee,
Committees, subcommittee or subcommittees.

 

(ii)        Rule 16b-3 Compliance. In the sole discretion of the Board, the
Committee may consist solely of two (2) or more Non-Employee Directors, in
accordance with Rule 16b-3.

 

(d)         Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

(e)          Cancellation and Re-Grant of Stock Awards. Neither the Board nor
any Committee shall have the authority to: (i) effect the reduction of the
exercise price of any outstanding Option or Stock Appreciation Rights under the
Plan (other than pursuant to Section 9 relating to adjustments upon changes in
stock), or (ii) cancel any outstanding Options or Stock Appreciation Rights with
an exercise price that is greater than the Fair Market Value on the date of
cancellation in exchange for the grant in substitution therefore of cash or new
Stock Awards under the Plan with an exercise price that is less than the
original exercise price of the Options or Stock Appreciation Rights, unless the
stockholders of the Company have approved such an action within twelve (12)
months prior to such an event.

 

3.                          SHARES SUBJECT TO THE PLAN.

 

(a)         Share Reserve. Subject to the provisions of Section 9 relating to
adjustments upon changes in stock, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards from and after the Effective
Date shall not exceed 300,000 shares (the “Share Reserve”). No individual
Participant in the Plan may be granted a Stock Award during the term of the Plan
in excess of the Share Reserve.  For clarity, the Share Reserve is a limitation
in the number of shares of the Common Stock that may be issued pursuant to the
Plan and does not limit the granting of Stock Awards except as provided in
Section 7(a). Shares may be issued in connection with a merger or acquisition as
permitted by, as applicable, NASDAQ Listing Rule 5635(c) or, if applicable, NYSE
Listed Company Manual Section 303A.08, or AMEX Company Guide Section 711 and
such issuance shall not reduce the number of shares available for issuance under
the Plan. Furthermore, if a Stock Award (i) expires or otherwise

 

2

--------------------------------------------------------------------------------


 

terminates without having been exercised in full or (ii) is settled in cash
(i.e., the holder of the Stock Award receives cash rather than stock), such
expiration, termination or settlement shall not reduce (or otherwise offset) the
number of shares of the Common Stock that may be issued pursuant to the Plan.

 

(b)         Reversion of Shares to the Share Reserve.  If any shares of Common
Stock subject to a Stock Award are not purchased or forfeited back to the
Company because of the failure to meet a contingency or condition required to
vest such shares in the Participant or if a Stock Award otherwise terminates
without delivery of all or a portion of the shares of Common Stock subject
thereto (including the settlement of any Stock Award in cash rather than in
shares of Common Stock), then the shares which are forfeited shall revert to and
again become available for issuance under the Plan.  If any shares subject to a
Stock Award are not delivered to a Participant because the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall remain available for issuance under the Plan. Also, any shares reacquired
by the Company pursuant to Section 8(f) or as consideration for the exercise of
an Option shall again become available for issuance under the Plan.

 

(c)          Source of Shares. The stock issuable under the Plan shall be shares
of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the market or otherwise.

 

4.                          ELIGIBILITY.

 

(a)         Eligibility for Stock Awards. Stock Awards may only be granted to
persons who are Employees described in Section 1(a) of the Plan, where the Stock
Award is an inducement material to the individual’s entering into employment
with the Company or an Affiliate within the meaning of Rule 5635(c)(4) of the
NASDAQ Listing Rules. For clarity, Stock Awards may not be granted to (1)
Consultants or Directors, for service in such capacities, or (2) any individual
who was previously an Employee or Director, other than following a bona fide
period of non-employment.

 

(b)         Approval Requirements. All Stock Awards must be granted either by a
majority of the Company’s independent directors or by the Company’s compensation
committee comprised of independent directors within the meaning of
Rule 5605(a)(2) of the NASDAQ Listing Rules.

 

5.                          OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be Nonstatutory Stock
Options. The provisions of separate Options need not be identical; provided,
however, that each Option Agreement shall include (through incorporation of
provisions hereof by reference in the Option Agreement or otherwise) the
substance of each of the following provisions:

 

(a)         Term. No Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

 

(b)         Exercise Price. The exercise price of each Option shall be not less
than one hundred percent (100%) of the Fair Market Value of the Common Stock
subject to the Option on the date the Option is granted. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option if such Option is granted pursuant to an assumption of or
substitution for another option in a manner consistent with the provisions of
Section 409A of the Code.

 

(c)          Consideration. The purchase price of Common Stock acquired pursuant
to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The methods of payment permitted by this Section 5(c) are:

 

(i)            by cash, check, bank draft or money order payable to the Company;

 

(ii)        pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

 

(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;

 

(iv)     by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not

 

3

--------------------------------------------------------------------------------


 

exceed the aggregate exercise price; provided, however, that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided, further, that
shares of Common Stock will no longer be outstanding under an Option and will
not be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

 

(v)         in any other form of legal consideration that may be acceptable to
the Board.

 

(d)         Transferability of Options. The Board may, in its sole discretion,
impose such limitations on the transferability of Options as the Board shall
determine. In the absence of such a determination by the Board to the contrary,
the following restrictions on the transferability of Options shall apply:

 

(i)            Restrictions on Transfer. An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner consistent with applicable tax and securities laws
upon the Optionholder’s request.

 

(ii)        Domestic Relations Orders. Notwithstanding the foregoing, an Option
may be transferred pursuant to a domestic relations order.

 

(iii)    Beneficiary Designation. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be the
beneficiary of an Option with the right to exercise the Option and receive the
Common Stock or other consideration resulting from an Option exercise.

 

(e)          Vesting Generally. The total number of shares of Common Stock
subject to an Option may vest and therefore become exercisable in periodic
installments that may or may not be equal. The Option may be subject to such
other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of performance goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

 

(f)           Termination of Continuous Service. Except as otherwise provided in
the applicable Option Agreement or other agreement between the Optionholder and
the Company, in the event that an Optionholder’s Continuous Service terminates
(other than for Cause or upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Optionholder does
not exercise his or her Option within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.

 

(g)         Extension of Termination Date. Except as otherwise provided in an
Optionholder’s Option Agreement or other agreement between the Optionholder and
the Company, if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon an
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period equal to the original post-termination
exercise period applicable to such Stock Award during which the exercise of the
Option would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. In
addition, unless otherwise provided in an Optionholder’s Option Agreement, if
the sale of the Common Stock received upon exercise of an Option following the
termination of the Optionholder’s Continuous Service would violate the Company’s
insider trading policy, then the Option shall terminate on the earlier of (i)
the expiration of a period equal to the original post-termination exercise
period applicable to such Stock Award during which the exercise of the Option
would not be in violation of the Company’s insider trading policy or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.

 

(h)         Disability of Optionholder. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the

 

4

--------------------------------------------------------------------------------


 

expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

(i)            Death of Optionholder. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that (i) an Optionholder’s Continuous Service terminates
as a result of the Optionholder’s death, or (ii) the Optionholder dies within
the period (if any) specified in the Option Agreement after the termination of
the Optionholder’s Continuous Service for a reason other than death, then the
Option may be exercised (to the extent the Optionholder was entitled to exercise
such Option as of the date of death) by the Optionholder’s estate, by a person
who acquired the right to exercise the Option by bequest or inheritance or by a
person designated as the beneficiary of the Option upon the Optionholder’s
death, but only within the period ending on the earlier of (A) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement), or (B) the expiration of the term of such
Option as set forth in the Option Agreement. If, after the Optionholder’s death,
the Option is not exercised within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate. If the Optionholder
designates a third party beneficiary of the Option in accordance with
Section 5(d)(iii), then upon the death of the Optionholder such designated
beneficiary shall have the sole right to exercise the Option and receive the
Common Stock or other consideration resulting from an Option exercise.

 

(j)            Termination for Cause.  Except as explicitly otherwise provided
in the applicable Option Agreement or other agreement between the Optionholder
and the Company, if a Optionholder’s Continuous Service is terminated for Cause,
the Option shall terminate immediately upon such Optionholder’s termination of
Continuous Service, and the Optionholder shall be prohibited from exercising his
or her Option from and after the time of such termination of Continuous Service.

 

(k)         Non-Exempt Employees. No Option, whether or not vested, granted to
an Employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act shall be first exercisable for any shares of Common Stock until at
least six (6) months following the date of grant of the Option. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option will be exempt
from his or her regular rate of pay.

 

(l)            Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Option granted under the Plan
that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Option will comply with the requirements of
Section 409A of the Code.  Such provisions, if any, shall be determined by the
Board and contained in the award agreement evidencing such Option.  For example,
such provisions may include, without limitation, a requirement that an Option
not exempt from 409A must be exercised and paid in accordance with a fixed
pre-determined schedule.

 

6.                          PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)         Restricted Stock Awards. Each Restricted Stock Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. To the extent consistent with the Company’s Bylaws, at the
Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided, however, that each Restricted Stock
Award Agreement shall include (through incorporation of provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)            Consideration. A Restricted Stock Award may be awarded in
consideration for (A) future services to be rendered to the Company or an
Affiliate, or (B) any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

 

(ii)        Vesting. Shares of Common Stock awarded under the Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 

(iii)    Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

 

(iv)     Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the

 

5

--------------------------------------------------------------------------------


 

Restricted Stock Award Agreement, as the Board shall determine in its sole
discretion, so long as Common Stock awarded under the Restricted Stock Award
Agreement remains subject to the terms of the Restricted Stock Award Agreement.

 

(v)         Dividends.  A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.

 

(b)         Restricted Stock Unit Awards. Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Consideration. At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

(ii)        Vesting. At the time of the grant of a Restricted Stock Unit Award,
the Board may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

 

(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 

(iv)     Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 

(v)         Dividend Equivalents. Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

 

(vi)     Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

 

(vii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan shall contain such provisions so that such Restricted Stock Unit Award is
either exempt from or in compliance with the requirements of Section 409A of the
Code. Such provisions, if any, shall be determined by the Board and contained in
the Restricted Stock Unit Award Agreement evidencing such Restricted Stock Unit
Award.

 

(c)          Stock Appreciation Rights. Each Stock Appreciation Right Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Stock Appreciation Rights may be granted as stand-alone
Stock Awards or in tandem with other Stock Awards. The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:

 

(i)            Term. No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.

 

(ii)        Strike Price. Each Stock Appreciation Right will represent the right
to receive the excess of the value of a specified number shares of Common Stock
at the time of exercise of the Stock Appreciation Right over the strike price of
such number of shares. The strike price of each Stock Appreciation Right shall
not be less than

 

6

--------------------------------------------------------------------------------


 

one hundred percent (100%) of the Fair Market Value of the Common Stock in
respect of which the Stock Appreciation Right is granted on the date of grant.

 

(iii)    Calculation of Appreciation. The appreciation payable on the exercise
of a Stock Appreciation Right will be not greater than an amount equal to the
excess of (A) the aggregate Fair Market Value (on the date of the exercise of
the Stock Appreciation Right) of the number of shares of Common Stock with
respect to which the Participant is exercising the Stock Appreciation Right on
such date, over (B) the strike price that will be determined by the Board at the
time of grant of the Stock Appreciation Right.

 

(iv)     Vesting. At the time of the grant of a Stock Appreciation Right, the
Board may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.

 

(v)         Exercise. To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.

 

(vi)     Payment. The appreciation distribution in respect to a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
contained in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 

(vii) Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, in the event that a Participant’s Continuous
Service terminates, the Participant may exercise his or her Stock Appreciation
Right (to the extent that the Participant was entitled to exercise such Stock
Appreciation Right as of the date of termination) but only within such period of
time ending on the earlier of (A) the date three (3) months following the
termination of the Participant’s Continuous Service (or such longer or shorter
period specified in the Stock Appreciation Right Agreement), or (B) the
expiration of the term of the Stock Appreciation Right as set forth in the Stock
Appreciation Right Agreement. If, after termination, the Participant does not
exercise his or her Stock Appreciation Right within the time specified herein or
in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(viii)         Extension of Termination Date. Except as otherwise provided in a
Participant’s Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, if the exercise of the Stock Appreciation Right
following the termination of the Participant’s Continuous Service (other than
for Cause or upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Stock Appreciation
Right shall terminate on the earlier of (i) the expiration of a period equal to
the original post-termination exercise period applicable to such Stock Award
during which the exercise of the Stock Appreciation Right would not be in
violation of such registration requirements, or (ii) the expiration of the term
of the Stock Appreciation Right as set forth in the Stock Appreciation Right
Agreement. In addition, unless otherwise provided in a Participant’s Stock
Appreciation Right Agreement, if the sale of the Common Stock received upon
exercise of an Stock Appreciation Right following the termination of the
Participant’s Continuous Service would violate the Company’s insider trading
policy, then the Stock Appreciation Right shall terminate on the earlier of (i)
the expiration of a period equal to the original post-termination exercise
period applicable to such Stock Award during which the exercise of the Stock
Appreciation Right would not be in violation of the Company’s insider trading
policy or (ii) the expiration of the term of the Stock Appreciation Right as set
forth in the Stock Appreciation Right Agreement.

 

(ix)     Disability of Participant. Except as otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, in the event that an Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise his or her Stock Appreciation Right (to the extent that the
Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination of Continuous Service (or such longer or shorter period specified in
the Stock Appreciation Right Agreement), or (ii) the expiration of the term of
the Stock Appreciation Right as set forth in the Stock Appreciation Right
Agreement. If, after termination of Continuous Service, the Participant does not
exercise his or her Stock Appreciation Right within the time specified herein or
in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(x)         Death of Participant. Except as otherwise provided in the applicable
Stock Appreciation Right Agreement or other agreement between the Participant
and the Company, in the event that (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death, or (ii) the Participant dies
within the period (if any) specified in the Stock Appreciation Right Agreement
after the termination of the Participant’s Continuous Service for a reason other
than death, then the Stock Appreciation Right may be exercised (to the extent
the

 

7

--------------------------------------------------------------------------------


 

Participant was entitled to exercise such Stock Appreciation Right as of the
date of death) by the Participant’s estate, by a person who acquired the right
to exercise the Stock Appreciation Right by bequest or inheritance or by a
person designated as the beneficiary of the Stock Appreciation Right upon the
Participant’s death, but only within the period ending on the earlier of (A) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Stock Appreciation Right Agreement), or (B) the
expiration of the term of such Stock Appreciation Right as set forth in the
Stock Appreciation Right Agreement. If, after the Participant’s death, the Stock
Appreciation Right is not exercised within the time specified herein or in the
Stock Appreciation Right Agreement (as applicable), the Stock Appreciation Right
shall terminate. If the Participant designates a third party beneficiary of the
Stock Appreciation Right in accordance with Section 5(d)(iii), then upon the
death of the Participant such designated beneficiary shall have the sole right
to exercise the Stock Appreciation Right and receive the Common Stock or other
consideration resulting from an Stock Appreciation Right exercise.

 

(xi)     Termination for Cause.  Except as explicitly otherwise provided in the
applicable Stock Appreciation Right Agreement or other agreement between the
Participant and the Company, if a Participant’s Continuous Service is terminated
for Cause, the Stock Appreciation Right shall terminate immediately upon such
Participant’s termination of Continuous Service, and the Patricipant shall be
prohibited from exercising his or her Stock Appreciation Right from and after
the time of such termination of Continuous Service.

 

(xii) Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code. Such provisions, if any, shall be
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

(d)         Other Stock Awards. Other forms of Stock Awards valued in whole or
in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 5 and the
preceding provisions of this Section 6. Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.

 

7.                          COVENANTS OF THE COMPANY.

 

(a)         Availability of Shares. During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Stock Awards.

 

(b)         Securities Law Compliance. The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained. A Participant shall not be eligible for the grant of a
Stock Award or the subsequent issuance of Common Stock pursuant to the Stock
Award if such grant or issuance would be in violation of any applicable
securities law.

 

(c)          No Obligation to Notify. The Company shall have no duty or
obligation to any holder of a Stock Award to advise such holder as to the time
or manner of exercising such Stock Award. Furthermore, the Company shall have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

 

8.                          MISCELLANEOUS.

 

(a)         Use of Proceeds from Sales of Common Stock. Proceeds from the sale
of shares of Common Stock pursuant to Stock Awards shall constitute general
funds of the Company.

 

(b)         Corporate Action Constituting Grant of Stock Awards. Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

 

8

--------------------------------------------------------------------------------


 

(c)          Stockholder Rights. No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to such Stock Award unless and until such Participant has
exercised the Stock Award (or otherwise received the shares of Common Stock)
pursuant to the terms of the Stock Award and the Participant shall not be deemed
to be a stockholder of record until the issuance of the Common Stock has been
entered into the books and records of the Company.

 

(d)         No Employment or Other Service Rights. Nothing in the Plan, any
Stock Award Agreement or other instrument executed thereunder or in connection
with any Stock Award granted pursuant to the Plan shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without Cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

 

(e)          Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of acquiring the Common Stock; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (A) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(f)           Withholding Obligations. The Company, in its sole discretion, may
satisfy any federal, state or local tax withholding obligation relating to a
Stock Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company or a
Subsidiary) or by a combination of such means: (i) causing the Participant to
tender a cash payment; (ii) withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to the Participant in connection
with the Stock Award; (iii) withholding cash from a Stock Award settled in cash;
or (iv) by such other method as may be set forth in the Stock Award Agreement.

 

(g)         Electronic Delivery. Any reference herein to a “written” agreement
or document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 

(h)         Deferrals. To the extent permitted by applicable law, the Board, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants. Deferrals by Participants will be
made in accordance with Section 409A of the Code. Consistent with Section 409A
of the Code, the Board may provide for distributions while a Participant is
still an employee. The Board is authorized to make deferrals of Stock Awards and
determine when, and in what annual percentages, Participants may receive
payments, including lump sum payments, following the Participant’s termination
of Continuous Service, and implement such other terms and conditions consistent
with the provisions of the Plan and in accordance with applicable law.

 

(i)            Compliance with Section 409A of the Code. To the extent that the
Board determines that any Stock Award granted under the Plan is subject to
Section 409A of the Code, the Stock Award Agreement evidencing such Stock Award
shall incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code. To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Board determines that any Stock Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Board may adopt such amendments to the Plan and the
applicable Stock Award

 

9

--------------------------------------------------------------------------------


 

Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Board determines are necessary or appropriate to (i) exempt the Stock Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Stock Award, or (ii) comply with the
requirements of Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued or amended after the
Effective Date. Notwithstanding anything else to the contrary in the Plan, to
the extent that a Participant is a “specified employee” (as determined in
accordance with the requirements of Section 409A of the Code), no payment on
account of a Participant’s “separation from service” (as such term is defined in
Section 409A) in settlement of a 409A Award may be made before the date which is
six months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.  Notwithstanding any provision of
this Plan, in no event shall the Company be liable for any additional tax,
interest or penalty imposed upon or other detriment suffered by a Participant
under Code Section 409A or for any damages suffered by such Participant for any
failure of this Plan or any Award to comply with or be exempt from Code
Section 409A.

 

(j)            Not Benefit Plan Compensation.  Payments and other benefits
received by a Participant under a Stock Award made pursuant to the Plan shall
not be deemed a part of Participant’s compensation for purposes of determining
the Participant’s benefits under any other benefit plans or arrangements
provided by the Company or an Affiliate, except where the Board expressly
provides otherwise in writing.

 

9.                          ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER
CORPORATE EVENTS.

 

(a)         Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board shall appropriately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 3(a) and (ii) the
class(es) and number of securities and, in the case of Options or Stock
Appreciation Rights, the strike price per share of stock subject to outstanding
Stock Awards. The Board shall make such adjustments, and its determination shall
be final, binding and conclusive.

 

(b)         Dissolution or Liquidation. Except as otherwise provided in the
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company’s repurchase rights or subject to a
forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

 

(c)          Corporate Transaction. The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the Participant or unless otherwise
expressly provided by the Board at the time of grant of a Stock Award. In the
event of a Corporate Transaction, then, notwithstanding any other provision of
the Plan, the Board shall take one or more of the following actions with respect
to Stock Awards, contingent upon the closing or completion of the Corporate
Transaction:

 

(i)            arrange for the surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company) to assume or
continue the Stock Award or to substitute a similar stock award for the Stock
Award (including, but not limited to, an award to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction);

 

(ii)        arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);

 

(iii)    accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five days prior to the effective date of the Corporate Transaction), with such
Stock Award terminating if not exercised (if applicable) at or prior to the
effective time of the Corporate Transaction;

 

(iv)   arrange for the lapse of any reacquisition or repurchase rights held by
the Company with respect to the Stock Award;

 

10

--------------------------------------------------------------------------------


 

(v)       cancel or arrange for the cancellation of the Stock Award, to the
extent not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration, if any, as the Board, in
its sole discretion, may consider appropriate; or

 

(vi)   make a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award, over (B) any exercise price
payable by such holder in connection with such exercise.

 

(d)         Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such provision, no such acceleration
shall occur.

 

10.                   TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)         Plan Term. The Board may suspend or terminate the Plan at any time.
No Stock Awards may be granted under the Plan while the Plan is suspended or
after it is terminated.

 

(b)         No Impairment of Rights. Termination of the Plan shall not impair
rights and obligations under any Stock Award granted while the Plan is in effect
except with the written consent of the affected Participant.

 

11.                   EFFECTIVE DATE OF PLAN.

 

This Plan shall become effective on the Effective Date.

 

12.                   CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

13.                   DEFINITIONS.

 

As used in the Plan, the definitions contained in this Section 13 shall apply to
the capitalized terms indicated below:

 

(a)         “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)         “Board” means the Board of Directors of the Company.

 

(c)          “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or any
similar equity restructuring transaction, as that term is used in Statement of
Financial Accounting Standards No. 123 (revised). Notwithstanding the foregoing,
the conversion of any convertible securities of the Company shall not be treated
as a Capitalization Adjustment.

 

(d)         “Cause” shall have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term shall mean, with respect to a Participant,
the occurrence of any of the following events that has a material negative
impact on the business or reputation of the Company: (i) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (ii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iii) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or (iv)
such Participant’s gross misconduct. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause shall be
made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of outstanding Awards held by such Participant shall have
no effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.

 

11

--------------------------------------------------------------------------------


 

(e)          “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company directly from the
Company, (B) on account of the acquisition of securities of the Company by an
investor, any affiliate thereof or any other Exchange Act Person from the
Company in a transaction or series of related transactions the primary purpose
of which is to obtain financing for the Company through the issuance of equity
securities or (C) solely because the level of Ownership held by any Exchange Act
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding voting securities as a result of a repurchase or other acquisition
of voting securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control shall be deemed to occur;

 

(ii)        there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)    the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, except for a liquidation into
a parent corporation;

 

(iv)     there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)         individuals who, on the date this Plan is adopted by the Board, are
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 

For clarity, the term Change in Control shall not include a sale of assets,
merger or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.

 

Notwithstanding the foregoing or any other provision of this Plan, to the extent
“Change in Control” is a payment trigger, and not merely a vesting trigger for a
409A Award, “Change in Control” will be defined in accordance with Treas. Reg.
§1.409A-3(i)(5), and any such payments in respect of such 409A Award shall not
occur until after the occurrence of such a “Change in Control” event.

 

(f)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)         “Committee” means a committee of two (2) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

12

--------------------------------------------------------------------------------


 

(h)         “Common Stock” means the common stock of the Company.

 

(i)            “Company” means Gemphire Therapeutics Inc., a Delaware
corporation.

 

(j)            “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan. Consultants are not eligible to receive Stock Awards under the Plan with
respect to their service in such capacity.

 

(k)         “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(l)            “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)        a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

 

(iii)    the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)     the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

Notwithstanding the foregoing or any other provision of this Plan, to the extent
“Corporate Transaction” is a payment trigger, and not merely a vesting trigger
for a 409A Award, “Corporate Transaction” will be defined in accordance with
Treas. Reg. §1.409A-3(i)(5), and any such payments in respect of such 409A Award
shall not occur until after the occurrence of such a “Corporate Transaction”
event.

 

(m)     “Director” means a member of the Board. Directors are not eligible to
receive Stock Awards under the Plan with respect to their service in such
capacity.

 

(n)         “Disability” means, with respect to a Participant, the inability of
such Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of
the Code.

 

(o)         “Effective Date” means the date this Plan is approved by the Board.

 

(p)         “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.

 

(q)         “Entity” means a corporation, partnership, limited liability company
or other entity.

 

(r)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(s)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any

 

13

--------------------------------------------------------------------------------


 

Subsidiary of the Company, (ii) any employee benefit plan of the Company or any
Subsidiary of the Company or any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, (iv) an Entity Owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date of the Plan as set forth in Section 11, is the Owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

(t)            “Fair Market Value” means, as of any date, the value of the
Common Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on any established market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price (or closing bid if no sales were reported) for the Common
Stock on the date of determination, then the Fair Market Value shall be the
closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.

 

(ii)        In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined by the Board in good faith and, if necessary for an
award to be exempt from or to comply with Code Section 409A in accordance with
Treas. Reg. 1.409A-1(b)(5)(iv).

 

(u)         “409A Award” means any Stock Award that is treated as a deferral of
compensation subject to the requirements of Section 409A of the Code.

 

(v)         “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(w)       “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an “incentive stock option”
within the meaning of Section 422 of the Code

 

(x)         “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(y)         “Option” means a Nonstatutory Stock Option to purchase shares of
Common Stock granted pursuant to the Plan.

 

(z)          “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

 

(aa)  “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if permitted under the terms of this Plan, such other person who holds
an outstanding Option.

 

(bb)  “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

 

(cc)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.

 

(dd)  “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

 

(ee)    “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

14

--------------------------------------------------------------------------------


 

(ff)      “Plan” means this Gemphire Therapeutics Inc. Inducement Plan.

 

(gg)  “Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 

(hh)  “Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(ii)        “Restricted Stock Unit Award” means a right to receive shares of
Common Stock (or cash in an amount equal to the value of Common Stock) which is
granted pursuant to the terms and conditions of Section 6(b).

 

(jj)        “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(kk)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(ll)        “Securities Act” means the Securities Act of 1933, as amended.

 

(mm) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 6(c).

 

(nn)  “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.

 

(oo)  “Stock Award” means any right to receive Common Stock (or all or a portion
of the value of Common Stock) granted under the Plan, including a Nonstatutory
Stock Option, a Restricted Stock Award, a Restricted Stock Unit Award, a Stock
Appreciation Right or any Other Stock Award.

 

(pp)  “Stock Award Agreement” means a written agreement between the Company and
a Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

 

(qq)  “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital) of more than fifty
percent (50%).

 

15

--------------------------------------------------------------------------------